Appeal from an order of the Family Court, Monroe County (Patricia E. Gallaher, J.), entered November 17, 2014 in a proceeding pursuant to Family Court Act article 10. The order, among other things, granted petitioner’s motion that reasonable efforts are not required to be made to reunify respondent with the subject child.
It is hereby ordered that said appeal is unanimously dismissed without costs as moot (see generally Matter of Alaysha M. [Agustin M.], 89 AD3d 1467, 1467 [2011]; Matter of Jaime S., 32 AD3d 1198, 1199 [2006]).
Present — Centra, J.P., Peradotto, Carni, Curran and Troutman, JJ.